NUMBER 13-21-00284-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG

ALEJANDRO VILLARREAL ALBA,                                                                 Appellant,

                                                        v.

INTEGRA CAPITAL, LLC,                                                                       Appellee.


                       On appeal from the 404th District Court
                            of Cameron County, Texas.


                               MEMORANDUM OPINION
               Before Justices Benavides, Longoria, and Tijerina
                   Memorandum Opinion by Justice Tijerina

        In this accelerated appeal, appellant Alejandro Villarreal Alba challenges the trial

court’s denial of his motion for a temporary injunction to prevent appellee Integra Capital,

LLC from foreclosing on a note and deed of trust of real property.1 Integra filed a motion


        1 Villarreal filed a motion for emergency stay with our Court to prevent foreclosure of the property
at issue that had been scheduled for September 7, 2021. However, we denied this motion. Integra has
attached a copy of the Substitute Trustee’s deed to its motion to dismiss showing that the property at issue
to dismiss because the property has been sold at foreclosure; therefore, Integra contends

that this appeal is moot. On December 1, 2021, the Court requested a response from

Alba. On December 13, 2021, Alba filed his notice of no opposition to appellee’s motion

to dismiss this appeal stating that although he disagrees with some of appellee’s

statements, “it is undisputed that the property in question has been foreclosed,” and

therefore, Alba “does not oppose dismissal of this interlocutory appeal.”

       Integra’s foreclosure on the note and deed of trust means that any judgment

regarding Alba’s motion for a temporary injunction cannot have a practical effect. Zipp v.

Wuemling, 218 S.W.3d 71, 73 (Tex. 2007) (“An appeal is moot when a court’s action on

the merits cannot affect the rights of the parties.”); Las Palmas Plaza, Inc. v. City of Port

Isabel, 665 S.W.2d 855 (Tex. App.—Corpus Christi–Edinburg 1984, no writ); see also

Schulze v. EMC Mortg. Corp., No. 04-08-00010-CV, 2008 WL 2116277, at *1 (Tex.

App.—San Antonio May 21, 2008, no pet.) (mem. op.) (“It is well settled in Texas that

when foreclosure occurs after an appeal of a denial of a temporary injunction sought to

prevent the sale of the property in dispute, the appeal becomes moot.” (citing Serv. Fin.

Corp. v. Grote, 133 Tex. 606, 131 S.W.2d 93 (1939); Ranchos Real Developers, Inc. v.

County of El Paso, No. 08-04-00014-CV, 2004 WL 1427376, at *1 (Tex. App.—El Paso

June 24, 2004, no pet.) (mem. op.); Fite v. Port City State Bank, 582 S.W.2d 210, 211

(Tex. Civ. App.—Houston [1st Dist.] 1987, no writ))). Therefore, we conclude that this

case is moot and this Court lacks subject matter jurisdiction over this appeal. Accordingly,

having considered the documents on file, Integra’s motion to dismiss the appeal, and


had been sold at foreclosure on September 7, 2021.

                                                     2
Alba’s response, we are of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a). Integra’s motion to dismiss is granted, and the appeal is hereby

dismissed.


                                                                 JAIME TIJERINA
                                                                 Justice

Delivered and filed on the
21st day of December, 2021.




                                         3